UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

tes ee een eee eee x
JOSE M. RIOS, ef al.,
AMENDED
Plaintiffs, TRIAL ORDER
-against- 17 Civ. 1148 (ICM)

NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY
SUPERVISION — OTIS VILLE CORRECTIONAL
FACILITY, ef al,

Defendants,

The following dates shall apply to the trial of this matter:

1.

Jury Selection will be held on January 27, 2020 in Courtroom 421. Trial shall proceed
immediately following the completion of jury selection. Unless otherwise specified by the
Court, trial shall continue each day from 9:00 a.m. until 5:00 p.m.

Joint Pre-Trial Order, including complete exhibit and witness lists, must be filed by
December 9, 2019. Please review the Court’s Individual Rules of Practice for further
instruction. Counsel shall pre-mark all exhibits.

Proposed voir dire must be filed by December 9, 2019.

Proposed jury instructions and a proposed verdict form must be filed by December 9, 2019.
Each party must submit a complete jury instruction for each claim or defense the party
wishes to present to the jury, and each proposed jury instruction shall indicate the authority
for the requested instruction and, if a pattern instruction is used, whether the proposed
instruction has been adapted or modified.

Any motions in limine shali be filed by Decernber 16, 2019,

Responses to motions in Jimine must be filed by December 26, 2019.

Final Pre-Trial Conference will be held on January 15, 2020 at 10:00 a.m. in Courtroom
421,

 
The aforementioned papers shall be filed with the Clerk of the Court. Counsel shall
simultaneously provide courtesy copies to Chambers. Counsel shall also provide the Court with
courtesy copies of all exhibits, as well as any deposition transcripts to be used at trial, prior to the
start of trial but no later than at the Pre-Trial Conference.

Dated: December 2, 2019

 

White Plains, New York
SO ORDERED:
Neca ©. tA Cav Br
JUDITH C. McCARTHY eo

United States Magistrate Judge
